(As filed August August 21, 2001) SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM U-1 APPLICATION-DECLARATION UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 KeySpan Corporation 1 MetroTech Center Brooklyn, NY 11201 (Names of company or companies filing this statement and addresses of principal executive offices) Steven L. Zelkowitz Executive Vice President and General Counsel KeySpan Corporation 1 MetroTech Center Brooklyn, NY 11201 (Name and address of agent for service of process) Item 1.Description of Proposed Transaction (a)Furnish a reasonably detailed and precise description of the proposed transaction, including a statement of the reasons why it is desired to consummate the transaction and the anticipated effect thereof. If the transaction is part of a general program, describe the program and its relation to the proposed transaction. A.
